NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604


                             Submitted March 22, 20071
                               Decided June 28, 2007


                                         Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge


UNITED STATES OF AMERICA,                         ]   Appeal from the United
        Plaintiff-Appellee,                       ]   States District Court for
                                                  ]   the Eastern District of
No. 06-4089                         v.            ]   Wisconsin.
                                                  ]
JOSE R. VEGA,                                     ]   No. 03 CR 118
        Defendant-Appellant.                      ]
                                                  ]   Rudolph T. Randa,
                                                  ]        Chief Judge.


                                     ORDER


      Following his conviction for distribution of heroin in violation of 21 U.S.C. §
841(a)(1), Jose Vega was sentenced in March of 2004 to 180 months’ imprisonment.
He appealed his sentence, but we suspended proceedings in Vega’s appeal pending
the Supreme Court’s Booker decision. See United States v. Booker, 543 U.S. 220


1.   This successive appeal has been submitted to the original panel under Operating
     Procedure 6(b).


                                                                                  - over
No. 06-4089                                                                  Page 2

(2005). Eventually, after input from the parties and the district judge, we vacated
the sentence, concluding that it was necessary to resentence Vega consistent with
post-Booker standards. See United States v. Vega, No. 04-1803 (7th Cir. December
20, 2005) (unpublished order). The district judge then held a resentencing hearing
at which he heard from counsel and the defendant. Over the government’s
objection, the district judge imposed a sentence of 165 months.

       Vega now appeals the new sentence, but his court-appointed attorney wants
to withdraw because he cannot discern a non-frivolous basis for appeal. See Anders
v. California, 386 U.S. 738 (1967). We invited Vega to respond to his attorney’s
motion, see Cir. R. 51(b), but no response was filed. We therefore confine our
review of the record to the potential issues raised in counsel’s facially-adequate
brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       The district judge determined that Vega was accountable for more than the
drugs that comprised the offense of conviction, significantly increasing Vega’s base
offense level. He was entitled to do so. A district judge is permitted to make
findings of fact concerning drug quantity independent of the jury’s verdict. As
counsel’s Anders brief points out, any argument to the contrary on this score is a
nonstarter. The remedial portion of Booker holds that a sentencing judge is entitled
to make findings in order to calculate the guideline range provided that the
guidelines are advisory – which Booker made them. See United States v. Rueter,
463 F.3d 792 (7th Cir. 2006).

       At resentencing, the district judge again determined Vega’s guideline range
to be 151 to 188 months, but he lowered the sentence to 165 months. We agree with
Vega’s attorney that any challenge to the reasonableness of the new, lower prison
sentence would be frivolous. The district judge listened to Vega’s arguments for a
sentence below the advisory guidelines range and gave meaningful consideration to
the factors set forth in 18 U.S.C. § 3553(a). See United States v. Laufle, 433 F.3d
981, 987 (7th Cir. 2006). Counsel is unable to articulate any basis for arguing that
the sentence imposed is unreasonable, and he correctly points out that the district
judge adequately explained Vega’s within-range sentence. See United States v.
Dean, 414 F.3d 725, 729 (7th Cir. 2005).

      We therefore AFFIRM Vega’s 165-month sentence. The motion to withdraw
is GRANTED, and the appeal is DISMISSED.